Exhibit 10.2
EMPLOYEE RETENTION AND MOTIVATION AGREEMENT
     This agreement (the “Agreement”) is effective as of December 5, 2011 (the
“Agreement Date”) by and between (the “Covered Person”) and Progress Software
Corporation, a Massachusetts corporation (the “Company”).
R E C I T A L S
     A. The Covered Person presently serves as an employee or officer of the
Company in a role that is important to the continued conduct of the Company’s
business and operations.
     B. The Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its stockholders to assure that
the Company will have the continued dedication and objectivity of the Covered
Person, notwithstanding the possibility, threat or occurrence of a Change of
Control (as defined below) of the Company.
     C. The Board believes that it is imperative to provide the Covered Person
with certain benefits following a Change of Control and certain severance
benefits upon the Covered Person’s termination of employment following a Change
in Control.
     D. In order to accomplish the foregoing objectives, the Board has directed
the Company, upon execution of the Agreement by the Covered Person, to commit to
the terms provided herein.
     E. The Covered Party accepts the terms of the Agreement.
     F. Certain capitalized terms used in this Agreement are defined in
Section 4 below. In consideration of the mutual covenants herein contained and
in consideration of the continuing employment of the Covered Person by the
Company, the parties agree as follows:
     1. Scope; Term of Agreement. Simultaneously with the execution of this
Agreement, the Company and the Covered Person are also entering into an
Executive Employment Agreement (as amended, the “Employment Agreement”), which
provides the Covered Person, in addition to other benefits set forth therein,
with certain benefits in circumstances following a termination of employment
other than following a Change of Control. This Agreement shall be applicable in
the event an Involuntary Termination (as defined below) occurs upon or within
twelve (12) months following a Change of Control. The parties acknowledge that
the Covered Person’s employment is at will, as defined under applicable law,
except as may otherwise be provided under the terms of the Employment Agreement.
If the Covered Person’s employment terminates for any reason, the Covered Person
shall not be entitled to any payments, benefits, damages, awards or compensation
(collectively, “recompense”) other than the maximum recompense as provided by
one of the following: (i) this Agreement, or (ii) the Employment Agreement, or
(iii) the Company’s existing severance guidelines and benefit plans which are in
effect at the time of termination, or (iv) applicable statutory provisions. The
provisions of this Agreement shall terminate upon the earlier of (i) the date
that all obligations of the parties hereunder have been satisfied, or (ii) the
date on which the Covered Person is no longer employed pursuant to the
Employment Agreement. A termination of the provisions of this Agreement pursuant
to the preceding sentence shall be effective for all

 



--------------------------------------------------------------------------------



 



purposes, except that such termination shall not affect the payment or provision
of compensation or benefits on account of termination of employment occurring
prior to the termination of the provisions of this Agreement.
     2. Benefits Immediately Following Change of Control.
          (a) Treatment of Outstanding Options and Restricted Equity. Effective
immediately upon a Change of Control, unless the outstanding stock options and
shares of restricted equity held by the Covered Person under the Company’s
equity incentive plans on the date of the Change of Control are continued by the
Company or assumed by its successor entity, all outstanding stock options held
by the Covered Person shall accelerate and become fully exercisable, and all
shares of restricted equity held by the Covered Person shall become
nonforfeitable and all restrictions shall lapse. If such outstanding stock
options and shares of restricted equity held by the Covered Person are continued
by the Company or assumed by its successor entity, then vesting shall continue
in its usual course. Furthermore, in the event the shares of stock receivable
upon the exercise of the assumed stock options or the vesting of the assumed
shares of restricted equity (as the case may be) are for stock of a company
whose shares are not regularly traded on an established national securities
exchange, the Covered Person shall upon subsequent exercise of the assumed
options or the vesting of the assumed shares of restricted equity (as the case
may be) be entitled to receive at his election either (1) cash in an amount
equal to the difference between the aggregate fair market value of the shares of
common stock on the date of exercise and the aggregate exercise price of the
stock options or the aggregate fair market value of the restricted equity (as
the case may be) or (2) shares of common stock. Notwithstanding anything in this
Section 2(a), at or following the Change of Control, the successor entity will
have the option in its sole discretion to accelerate, or to cause the Company to
accelerate, all stock options or shares of restricted equity held by the Covered
Person that are assumed in the Change of Control in accordance with this
Section 2(a).
          (b) Payment of Annual Bonus. Effective immediately upon a Change of
Control, the Covered Person’s annual cash bonus for the year in which the Change
of Control occurs shall be fixed at the Covered Person’s target bonus level as
in effect immediately prior to the Change of Control and the Covered Person
shall be paid a pro-rated portion of such bonus, as of the date of the Change of
Control, based on the number of calendar days in the fiscal year to which the
bonus relates which have elapsed prior to the date of the Change of Control. Any
payment to which the Covered Person is entitled pursuant to this section shall
be paid in a lump sum within thirty (30) days of the event requiring such
payment.
     3. Severance Benefits.
          (a) Termination Following a Change of Control. If the Covered Person’s
employment terminates after a Change of Control, then Covered Person shall be
entitled to receive the Mandatory Payments described in Section 3(a)(ii) below
and, subject to Section 5 below, the Covered Person shall be entitled to receive
severance benefits as follows:
               (i) Involuntary Termination. If the Covered Person’s employment
is terminated within twelve (12) months following a Change of Control as a
result of Involuntary Termination, then the Covered Person shall be entitled to
receive a lump sum severance payment

-2-



--------------------------------------------------------------------------------



 



in an amount equal to eighteen (18) months of the Covered Person’s annual Target
Compensation; and in addition, for a period of eighteen (18) months after such
termination, the Company shall be obligated to provide the Covered Person with
benefits that are substantially equivalent to the Covered Person’s benefits
(medical, dental, vision and life insurance) that were in effect immediately
prior to the Change of Control. In addition, each outstanding stock option held
by the Covered Person which had been granted prior to the date of the Change of
Control under the Company’s equity incentive plans shall accelerate and become
fully exercisable and all shares of restricted equity held by the Covered Person
which had been granted prior to the date of the Change of Control under the
Company’s equity incentive plans shall become nonforfeitable and all
restrictions shall lapse. Any severance payments to which the Covered Person is
entitled pursuant to this section shall be paid in a lump sum within thirty
(30) days of the effective date of the Covered Person’s termination. For
purposes of this Paragraph 3(a)(i), the term “Target Compensation” shall mean
the highest level of Target Compensation applicable to the Covered Person from
the period of time immediately prior to the Change of Control through the
effective date of the Covered Person’s termination. With respect to any taxable
income that the Covered Person is deemed to have received for federal income tax
purposes by virtue of the Company providing continued employee benefits to the
Covered Person (i.e medical, dental, vision and life insurance), the Company
shall make a cash payment to the Covered Person such that the net economic
result to the Covered Person will be as if such benefits were provided on a
tax-free basis to the same extent as would have been applicable had the Covered
Person’s employment not been terminated. Such cash payment shall be made no
later than March 15 of the following each calendar year in which such benefits
are taxable to the Covered Person.
               Anything in this Agreement to the contrary notwithstanding, if at
the time of the Covered Person’s separation from service (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), the
Covered Person is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment that the Covered Person
becomes entitled to under this Agreement is considered deferred compensation
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(a)(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(A) six months after the Covered Person’s date of termination, (B) the Covered
Person’s death, or (C) such other date as will cause such payment not to be
subject to such interest and additional tax. The parties agree that this
Agreement may be amended, as reasonably requested by either party and as may be
necessary to comply fully with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.
               (ii) Voluntary Resignation. If the Covered Person’s employment
terminates by reason of the Covered Person’s voluntary resignation (and is not
an Involuntary Termination), then the Covered Person shall not be entitled to
receive any severance payments or other benefits except that Covered Person
shall be entitled to the following (the “Mandatory Payments”):

  (A)   All accrued but unpaid base salary through the date the Covered Person’s
employment is terminated, to be paid in a

-3-



--------------------------------------------------------------------------------



 



      lump sum cash payment within thirty (30) days following the termination
date or sooner if required by law;     (B)   Pay for any vacation time earned
but not used through the termination date, to be paid in a lump sum cash payment
within thirty (30) days following the termination date or sooner if required by
law;     (C)   Except to the extent that the Covered Person’s employment is
terminated for Cause, any bonus compensation awarded for the fiscal year
preceding that in which the termination occurs, but unpaid on the termination
date, to be paid and provided in accordance with the Board’s standard policies
for paying executive incentive compensation, but in no event later than sixty
(60) days after the end of such fiscal year to which the bonus relates;     (D)
  Any unpaid or unreimbursed business expenses incurred and documented in
accordance with the Company’s expense reimbursement policy then in effect by the
Covered Person, to the extent incurred during the term of the Covered Person’s
employment, to be paid in a lump sum cash payment within thirty (30) days
following the termination date; and     (D)   Any accrued but unpaid benefits
provided under the Company’s employee benefit plans, to be paid and provided in
accordance with the terms of the applicable plan.

               (iii) Disability; Death. If the Company terminates the Covered
Person’s employment as a result of the Covered Person’s Disability (as defined
below), or such Covered Person’s employment is terminated due to the death of
the Covered Person, then the Covered Person shall not be entitled to receive any
severance payments or other benefits, other than the Mandatory Payments or those
(if any) as may then be established under the Company’s then existing severance
guidelines and benefit plans at the time of such Disability or death.
               (iv) Termination for Cause. If the Company terminates the Covered
Person’ employment for Cause (as defined below), then the Covered Person shall
not be entitled to receive any severance payments, bonus payments or other
benefits following the date of such termination, other than the Mandatory
Payments (excluding amounts under (ii)(c) above), and the Company shall have no
obligation to provide for the continuation of any health and medical benefit or
life insurance plans existing on the date of such termination, other than as
specifically required by applicable law.
          (b) Termination Other than in Connection with a Change of Control. If
the Covered Person’s employment is terminated for any reason either prior to the
occurrence of a

-4-



--------------------------------------------------------------------------------



 



Change of Control or after the twelve (12) month period following a Change of
Control, then the Covered Person shall be entitled to receive severance and any
other benefits provided under the Employment Agreement.
     4. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Change of Control. “Change of Control” shall mean the occurrence
of any of the following events:
               (i) Any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities, whether by tender offer, or otherwise; or
               (ii) A majority of the members of the Board are replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of such
appointment or election; or
               (iii) The consummation of a merger or consolidation of the
Company with any other entity, other than (A) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation, or (B) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
representing less than 50% of the total voting power represented by the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; but the Company is clearly the acquirer
considering the totality of the circumstances, including such factors as whether
the president of the Company will continue as president of the Company or the
surviving entity, the majority of the directors of the Company or the surviving
entity will be incumbent directors, substantially all of the executive officers
of the Company will be retained, etc., all as determined immediately prior to
the consummation of the merger or consolidation by the incumbent directors.
               (iv) The sale or disposition by the Company of all or
substantially all of the Company’s assets.
          (b) Involuntary Termination. “Involuntary Termination” shall mean
(i) without the Covered Person’s express written consent, the assignment to the
Covered Person of any duties or the significant reduction of the Covered
Person’s duties, either of which is materially inconsistent with the Covered
Person’s position with the Company and responsibilities in effect immediately
prior to such assignment, or the removal of the Covered Person from such
position and responsibilities, which is not effected for Disability or for Cause
(for the avoidance of doubt, a material diminution in responsibilities will be
deemed to have occurred if either (A) the Covered Person ceases to hold the
position and title of Chief Executive

-5-



--------------------------------------------------------------------------------



 



Officer of the Company (or any successor entity) and its ultimate parent or
(B) the failure of the Covered Person to be nominated or elected as a member of
the Board (or the Board of Directors of any successor entity) and the Board of
Directors of the Company’s (or its successor’s) ultimate parent); (ii) a
material reduction by the Company in the base salary and/or bonus of the Covered
Person as in effect immediately prior to such reduction; (iii) a material
reduction by the Company in the kind or level of employee benefits to which the
Covered Person is entitled immediately prior to such reduction with the result
that the Covered Person’s overall benefit package is significantly reduced;
(iv) the relocation of the Covered Person to a facility or a location more than
fifty (50) miles from the Covered Person’s then present location, without the
Covered Person’s express written consent; (v) any purported termination of the
Covered Person by the Company which is not effected for death or Disability or
for Cause, or any purported termination for Cause for which the grounds relied
upon are not valid; (vi) the failure of the Company to obtain, on or before the
Change of Control, the assumption of the terms of this Agreement by any
successors contemplated in Section 7 below; or (vii) a material breach of this
Agreement by the Company. An Involuntary Termination shall be effective upon
written notice by the Covered Person.
          (c) Cause. “Cause” shall mean (i) any act of personal dishonesty taken
by the Covered Person in connection with his or her responsibilities as an
employee and intended to result in substantial personal enrichment of the
Covered Person, (ii) the conviction of a felony, (iii) a willful act by the
Covered Person which constitutes gross misconduct and which is injurious to the
Company, (iv) material breach of a material provision of this Agreement or of
the Proprietary Information Agreement (which is not cured within 30 days
following notice) or (v) continued violations by the Covered Person of the
Covered Person’s obligations as an employee of the Company which are
demonstrably willful and deliberate on the Covered Person’s part after there has
been delivered to the Covered Person a written demand for performance from the
Company which describes the basis for the Company’s belief that the Covered
Person has not substantially performed his or her duties.
          (d) Disability. “Disability” shall mean that the Covered Person has
been unable to perform his or her duties as an employee of the Company as the
result of incapacity due to physical or mental illness, and such inability, at
least twenty-six (26) weeks after its commencement, is determined to be total
and permanent by a physician selected by the Company or its insurers and
acceptable to the Covered Person or the Covered Person’s legal representative
(such agreement as to acceptability not to be unreasonably withheld).
Termination resulting from Disability may only be effected after at least thirty
(30) days’ written notice by the Company of its intention to terminate the
Covered Person’s employment. In the event that the Covered Person resumes the
performance of substantially all of his or her duties as an employee of the
Company before termination of his or her employment becomes effective, the
notice of intent to terminate shall automatically be deemed to have been
revoked.
          (e) Target Compensation. “Target Compensation” shall mean the total of
all fixed and variable cash compensation due to a Covered Person based upon one
hundred percent (100%) attainment of performance levels.
     5. Limitation on Payments. In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Covered
Person (i) constitute

-6-



--------------------------------------------------------------------------------



 



“parachute payments” within the meaning of Section 280G of the Code and (ii) but
for this Section 5, would be subject to the excise tax imposed by Section 4999
of the Code (the “Excise Tax”), then the Covered Person’s severance benefits
under Section 3(a)(i) shall be either
               (i) delivered in full, or
               (ii) delivered as to such lesser extent which would result in no
portion of such severance benefits subject to the Excise Tax, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income taxes and the Excise Tax, results in the receipt by the Covered Person on
an after tax basis, of the greatest amount of severance payments and benefits,
notwithstanding that all or some portion of such severance payments and benefits
may be taxable under Section 4999 of the Code. Unless the Company and the
Covered Person otherwise agree in writing, any determination required under this
Section 5 shall be made in writing in good faith by the accounting firm serving
as the Company’s independent public accountants immediately prior to the Change
of Control (the “Accountants”) in good faith consultation with the Covered
Person. In the event of a reduction in benefits hereunder, unless the Covered
Person provides direction otherwise (which alternative direction shall be
subject to the Company’s consent, which shall not be unreasonably withheld),
such benefits shall be reduced in the following order: (a) cash payments not
subject to Section 409A of the Code; (b) cash payments subject to Section 409A
of the Code; (c) equity compensation; and (d) non-cash forms of benefit. To the
extent any payment is to be made over time, then the payment shall be reduced in
reverse chronological order. For purposes of making the calculations required by
this Section 5, the Accountants, in consultation with the Covered Person, may
make reasonable assumptions and approximations concerning the applicable taxes
and may rely on reasonable good faith interpretations concerning the application
of Sections 280G and 4999 of the Code. The Company and the Covered Person shall
furnish to the Accountants such information and documents as the Accountants may
reasonable request in order to make a determination under this Section. The
Company shall bear all costs the Accountants may reasonably incur in connection
with any calculations contemplated by this Section 5.
     6. Remedy. If Covered Person’s benefits are reduced to avoid the Excise Tax
pursuant to Section 5 hereof and notwithstanding such reduction, the IRS
determines that the Covered Person is liable for the Excise Tax as a result of
the receipt of severance benefits from the Company, then Covered Person shall be
obligated to pay to the Company (the “Repayment Obligation”) an amount of money
equal to the “Repayment Amount.” The Repayment Amount shall be the smallest such
amount, if any, as shall be required to be paid to the Company so that the
Covered Person’s net proceeds with respect to his or her severance benefits
hereunder (after taking into account the payment of the Excise Tax imposed on
such benefits) shall be maximized. Notwithstanding the foregoing, the Repayment
Amount shall be zero if a Repayment Amount of more than zero would not eliminate
the Excise Tax. If the Excise Tax is not eliminated through the performance of
the Repayment Obligation, the Covered Person shall pay the Excise Tax. The
Repayment Obligation shall be discharged within thirty (30) days of either
(i) the Covered Person entering into a binding agreement with the IRS as to the
amount of Excise Tax liability, or (ii) a final determination by the IRS or a
court decision requiring the Covered Person to pay the Excise Tax from which no
appeal is available or is timely taken.
     7. Successors.

-7-



--------------------------------------------------------------------------------



 



          (a) Company’s Successors. Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers an assumption agreement described in this subsection
(a) or which becomes bound by the terms of this Agreement by operation of law.
          (b) Covered Person’s Successors. The terms of this Agreement and all
rights of the Covered Person’s hereunder shall inure to the benefit of, and be
enforceable by, the Covered Person’s personal or legal representatives,
executors, administrators, successors, heirs, distributes, devisees and
legatees.
     8. Notice.
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Covered Person, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its General Counsel.
          (b) Notice of Termination by the Company. Any termination by the
Company of the Covered Person’s employment with the Company at any time
following a Change of Control shall be communicated by notice of termination to
the Covered Person at least five (5) days prior to the date of such termination,
given in accordance with Section 8(a) of this Agreement. Such notice shall
specify the termination date and whether the termination is considered by the
Company to be for Cause as defined in Section 4(c) in which case the Company
shall identify the specific subsection(s) of Section 4(c) asserted by the
Company as the basis for the termination and shall set forth in reasonable
detail the facts and circumstances relied upon by the Company in categorizing
the termination as for Cause.
          (c) Notice by Covered Person of Involuntary Termination by the
Company. In the event the Covered Person determines that an Involuntary
Termination has occurred at any time following a Change of Control, the Covered
Person shall give written notice that such Involuntary Termination has occurred
as set forth in this Section 8(c). Such notice shall be delivered by the Covered
Person to the Company in accordance with Section 8(a) of this Agreement within
sixty (60) days following the date on which such Involuntary Termination if such
Involuntary Termination occurred as a result of an event set forth in
Section 4(b)(i)(A) or (B), (ii)-(vi) or within 120 days of an event set forth in
Section 4(b)(i) other than the parenthetical containing (A) or (B) or (vii),
shall indicate the specific provision or provisions in this Agreement upon which
the Covered Person relied to make such determination and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such determination. The failure by the Covered Person to include in the notice
any fact or

-8-



--------------------------------------------------------------------------------



 



circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Covered Person hereunder or preclude the Covered Person
from asserting such fact or circumstance in enforcing his or her rights
hereunder.
     9. Miscellaneous Provisions.
          (a) No Duty to Mitigate. The Covered Person shall not be required to
mitigate the amount of any payment contemplated by this Agreement (whether by
seeking new employment or in any other manner), nor shall any such payment be
reduced by any earnings that the Covered Person may receive from any other
source.
          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed in writing
and signed by the Covered Person and by an authorized officer of the Company
(other than the Covered Person). No waiver by either party of any breach of, or
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision of the same
condition or provision at another time.
          (c) Entire Agreement. Except with respect to the terms of any written
employment agreement, if any, by and between the Company and the Covered Person
that is signed on behalf of the Company, no agreements, representations or
understandings (whether oral or written and whether express or implied) which
are not expressly set forth in this Agreement have been made or entered into by
either party with respect to the subject matter hereof.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts.
          (e) Severability. The invalidity or enforceability of any provisions
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (f) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by final and binding
arbitration in Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. In the event the Covered
Person prevails in an action or proceeding brought to enforce the terms of this
Agreement or to enforce and collect on any non-de minimis judgment entered
pursuant to this Agreement, the Covered Person shall be entitled to recover all
costs and reasonable attorney’s fees.
          (g) No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (g) shall be void.

-9-



--------------------------------------------------------------------------------



 



          (h) Employment Taxes. Subject to Section 5, all payments made pursuant
to this Agreement will be subject to withholding of applicable income and
employment taxes.
          (i) Assignment by Company. The Company may assign its rights under
this Agreement to an affiliate and an affiliate may assign its rights under this
Agreement to another affiliate of the Company or to the Company; provided,
however, that no assignment shall be made if the net worth of the assignee is
less than the net worth of the Company at the time of the assignment. In the
case of any such assignment, the term “Company” when used in a section of the
Agreement shall mean the corporation that actually employs the Covered Person.
          (j) Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.
     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the date first above
written.

                  Progress Software Corporation       Covered Person
 
               
By:
  /s/ Craig Newfield       By:   /s/ Jay H. Bhatt
 
               
 
  Craig Newfield, S.V.P. & General Counsel           Jay H. Bhatt

-10-